UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 29, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (Zip Code) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such, shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£ No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 17,009,024 shares of Common Stock as of July 1, 2010 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRANKLIN COVEY CO. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) May 29, August 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $685 and $879 Inventories Deferred income taxes Income taxes receivable Prepaid expenses and other assets Assets held for sale - Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of financing obligation $ $ Line of credit Note payable to bank - Accounts payable Accrued liabilities Total current liabilities Financing obligation, less current portion Other liabilities Total liabilities Shareholders’ equity: Common stock – $0.05 par value; 40,000 shares authorized, 27,056 shares issued and outstanding Additional paid-in capital Common stock warrants Retained earnings Accumulated other comprehensive income Treasury stock at cost, 10,054 and 10,080 shares ) ) Total shareholders’ equity $ $ See notes to condensed consolidated financial statements. 2 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Quarter Ended Three Quarters Ended May 29, May 30, May 29, May 30, (unaudited) (unaudited) Net sales: Training and consulting services $ Products Leasing Cost of sales: Training and consulting services Products Leasing Gross profit Selling, general, and administrative Restructuring costs - - Depreciation Amortization Income (loss) from operations ) ) ) Loss from an equity method investee - ) - - Interest income 2 20 16 94 Interest expense ) Loss from continuing operations before income taxes ) Benefit (provision) for income taxes ) Income (loss) from continuing operations ) ) ) Income (loss) from discontinued operations, net of tax (Note 2) ) 40 Net income (loss) $ $ ) $
